Case 3:15-cr-00071-MPS Document 86 Filed 10/05/20 Page 1 of 153,02, 20

dD ear J wu dae Michael P. Shea - —

LL hope. Wars leben Spills Wow well. Ny shahe santadiee. started ean...
OBO, AONE; which Twas sentenced bo S years bora VOR to he
ran concurrent with mu federal sentanite:— 2 O months, with credit

for time served. Mu max out date for muy state sentence is Ol,22, 2041;
— Tm skill <arning {ath canadthl good time eredit on mu stabs

Santemece, whicls 4S qoina ke ack ™ aitQalse someuineve. in. De cuukye
ee ahi

Ml i Mar out fo e camer Rates sentence is Dee ewww O iL 20 20, but PLM,

current Ass A is rat CX Ines a. delainer an ma Fae he. VOR. pil hive wil

heats Lea is a halPuray house, but Thaw Qerainer is preventing ia, Paneer

Dn a Sa. anes is Noa OP4n Case sa Ma sk. Wak deloiner. 3
4 P ,
i L Was M_ t ri \nt New, LT could've Tes Ima holfwau Aanaia a

4
a toe AAO. x cant ao te oO Yee sal lal Pray A cache iy ais Retainer
Is not VV he Q, L eel ve. aan in aw Fe.desal holbuau — tis Sawn,
y a. Wasn't Figs tis detalii. Phin aea Lrop Weis We hnsnay, XL —

\, ; lo du £ 5 es 2 \ Neew_ dixciglines
e42un in custo ate ort * AL OWS Av £2v\. vee Tram 13 c1p mon *

re orks, ve ta Cawe ON
P eae
Ea ssalang \s emiaas sick. Ss. has caweer and ths Wires eta. Sia

pdm. Wis way We eacramnlied Ponies PSR. :
alse ROP is awit unsantedialle leealaud af COVTD=U.
Tl owe week ca Be Vee Wim: la sa ave and Tim ready be ae
iain cin Nove. ee. eben teed Verena alaiding citizen of society.

- G Ss & Nba SS qual) Hank Ao MA. Yor our 4 en ee ce ansi den ov Lon
reqarding Mist 3. mat Lew. ——— ————— = — — —

Sincerely Willa Frameor

 

 
